Citation Nr: 0300041	
Decision Date: 01/02/03    Archive Date: 01/15/03

DOCKET NO.  01-07 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for optic atrophy 
associated with malnutrition.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

(The issue of entitlement to service connection for 
hearing loss will be addressed in a later decision.)


ATTORNEY FOR THE BOARD

T. Douglas, Counsel




INTRODUCTION

The veteran served on active duty from December 8, 1941, 
to September 24, 1942, and was a prisoner of war (POW) of 
the Japanese government from December 10, 1941, to 
September 24, 1942.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 2001 
rating decision by the Manila, Philippines, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In a June 1987 rating decision the RO, among other things, 
denied entitlement to service connection for bilateral 
immature cataract and myopic compound astigmatism.  A 
timely notice of disagreement was not received from that 
decision, and the denial of service connection for these 
conditions has become final.  The Board notes, however, 
that in July 1999 the veteran requested service connection 
for optic atrophy associated with malnutrition, which is 
recognized as a disorder for which service connection may 
be presumed for a former POW.  As this matter represents a 
new and specific claim, the Board finds that a 
determination as to whether new and material evidence has 
been submitted was not required prior to adjudication.  
But see Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  

The Board is undertaking additional development on the 
issue of entitlement to service connection for hearing 
loss, pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2) (2002).  When it is completed, the Board will 
provide notice of the development as required by 38 C.F.R. 
§ 20.903 (2002).  After giving notice and reviewing any 
response to the notice, the Board will prepare a separate 
decision addressing this issue.


FINDINGS OF FACT

1.  Competent and persuasive medical evidence demonstrates 
the veteran does not have present optic atrophy associated 
with malnutrition.

2.  Competent and persuasive medical evidence demonstrates 
the veteran does not currently have PTSD.


CONCLUSIONS OF LAW

1.  Optic atrophy associated with malnutrition was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5103, 5103A (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

2.  PTSD was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a change in law during 
the pendency of this appeal with enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), which provides that 
on receipt of a complete or substantially complete 
application, VA shall notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to VA 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103 (West Supp. 2002).  VCAA also requires VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West Supp. 2002).  

In this case, the Board finds that VA has satisfied its 
duties to the appellant, under both former law and the new 
VCAA.  A review of the record indicates that VA has 
conducted appropriate evidentiary development in this 
case.  In fact, the RO addressed the requisite VCAA notice 
and development matters in correspondence dated in January 
2001, and in the April 2001 rating decision and August 
2001 statement of the case.  For example, the January 2001 
letter from the RO advised the veteran of the specific 
types of evidence which VA would attempt to secure for 
him, if he would identify such items and provide 
appropriate authorization for VA to prepare a request.  As 
the appellant has been apprised of what he must show to 
prevail in his claim, what information and evidence he is 
responsible for, and what evidence VA must secure, there 
is no further duty to notify.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  See also Charles v. 
Principi, 16 Vet. App. 370 (2002).   

In claims for disability compensation, the VCAA requires 
that VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The 
Board notes that medical evidence sufficient for an 
adequate determination of the matter on appeal has been 
obtained.  

Thus, the Board finds that the duty to assist and duty to 
notify provisions of VCAA have been fulfilled, to include 
the revised regulatory provisions 38 C.F.R. § 3.159.  No 
additional assistance or notification to the veteran is 
required based on the facts of this case.  Thus, there has 
been no prejudice to the appellant and his procedural 
rights have not been abridged.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Service Connection Claims

Service connection may be granted for a disability 
resulting from personal injury suffered or disease 
contracted in line of duty or for aggravation of 
preexisting injury suffered or disease contracted in line 
of duty.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2002).  

Service connection can also be granted for optic atrophy 
associated with malnutrition, and/or for PTSD (or 
depressive neurosis) or any of the anxiety states, if any 
such disorder is manifest to a degree of 10 percent or 
more at any time after discharge or release from active 
service, even though there is no record of such disease 
during service, if the veteran is a former POW and, as 
such, was interned for not less than 30 days.  See 
38 U.S.C.A. §§ 1112, 1113 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.307, 3.309 (2002).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  For the showing of chronic disease in 
service, there are required a combination of 
manifestations sufficient to identify a disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or 
when the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

The U.S. Court of Appeals for Veterans Claims (Court) has 
consistently held that, where the determinative issue 
involves medical causation or a medical diagnosis, 
competent medical evidence is required, and a layperson is 
not considered capable of opining, no matter how 
sincerely, as to such issues.  See Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally 
not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); (a witness 
must be competent in order for his or her statements or 
testimony to be probative as to the facts under 
consideration).  

A claim for service connection for a disability must be 
accompanied by medical evidence that establishes that the 
claimant currently has the claimed disability. Absent 
proof of a present disability there can be no valid claim.  
See, e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  

The U.S. Court of Appeals for the Federal Circuit has held 
that a veteran seeking disability benefits must establish 
the existence of a disability, and a connection between 
service and the disability.  Boyer v. West, 210 F.3d 1351 
(Fed. Cir. 2000).  That Court has also recognized the 
Board's authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and 
its relationship to other items of evidence.  Madden v. 
Gober, 125 F.3d 1477 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case 
with all reasonable doubt to be resolved in favor of the 
claimant; however, the reasonable doubt rule is not a 
means for reconciling actual conflict or a contradiction 
in the evidence.  38 C.F.R. § 3.102 (2002).  

Under applicable criteria, VA shall consider all 
information and lay and medical evidence of record in a 
case with respect to benefits under laws administered by 
VA.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of 
the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 
1991 & Supp. 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

In this case, persuasive medical evidence demonstrates the 
veteran does not have present optic atrophy associated 
with malnutrition and does not currently have PTSD.  VA 
examinations in February 2001 found no present evidence of 
optic atrophy or PTSD.  VA examinations in February 2001 
and March 1998 also found no evidence of avitaminosis or 
malnutrition, and a May 1987 examination report noted 
there was no evidence of a mental disorder.  In fact, the 
only evidence of present optic atrophy or PTSD is the 
veteran's own opinion.

While the veteran believes he has optic atrophy associated 
with malnutrition and PTSD as a result of his POW 
experiences, he is not competent (as he is a lay person) 
to offer any opinion on questions of medical causation or 
diagnosis.  See Routen, Espiritu, supra.  In the absence 
of competent evidence of a present disability, there can 
be no valid claim.  Thus, service connection is not 
warranted, as the preponderance of the evidence is against 
the veteran's claim.

ORDER

Entitlement to service connection for optic atrophy 
associated with malnutrition is denied.

Entitlement to service connection for PTSD is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

